Citation Nr: 0829686	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  07-20 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from January 1964 
until July 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 2005 by 
the Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran contends that he developed hearing loss as a 
result of exposure to loud noises while working around jet 
engines and exposure to rocket attacks during service.  The 
veteran's service records disclosed that the veteran's 
military occupational specialty was as a flight control 
systems specialist.  

The veteran submitted a private audiological report dated 
February 2005, but the report was not interpreted nor 
documented for any findings.  Additionally, in July and 
August 2006, private audiology reports were submitted.  Those 
records disclosed an audiology report in which Dr. P. B. 
opined that it was likely the veteran's hearing loss was 
incurred in service.  However, the records did not set forth 
measurements of the veteran's impairment in the terms 
required by 38 C.F.R. § 3.385, nor did the report address 
etiological facts related to the veteran's active service 
from evidence in the veteran's claims file.  

Hearing loss is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. See 38 
C.F.R. § 3.385.

A review of the record reveals that there is no record of a 
VA audiology examination report in the veteran's claims file.  
The Board notes that under the circumstances of this case, VA 
has an obligation to obtain medical evidence that may be 
interpreted and applied in accordance with VA regulations.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (Holding that 
where audiogram in support of claim was submitted by claimant 
but without interpretation as to relevant regulatory 
provisions, the Board must obtain such medical 
interpretation).

As the evidence of record indicates that the veteran may have 
a current hearing impairment that is related to service, 
additional development is needed to fully and fairly 
adjudicate the veteran's claims and to determine any possible 
in-service connection.  Specifically, the Board finds that 
additional development of the evidence is required to further 
analyze whether the veteran has hearing impairment within the 
meaning of 38 C.F.R. § 3.385, and if so, whether such a 
hearing disability related to service.  See Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).  The VA has a duty to afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim. See 38 
U.S.C.A. § 5103A(d). When medical evidence is not adequate, 
as is the case here, the VA must supplement the record by 
seeking an advisory opinion or ordering another examination. 
See McLendon v. Principi, 20 Vet. App. 79 (2006). 

Concerning the claim for tinnitus, the Board notes that the 
issue of bilateral hearing loss is being remanded for another 
examination.  In this regard, the updated audiology 
examination may include findings that could affect the claim 
for service connection for tinnitus.  The law provides that 
when a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and VA is required to 
decide those issues together. Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiology examination to determine the 
nature, extent, and etiology of any 
diagnosed hearing loss and/or tinnitus.  
The claims folder should be made 
available to and reviewed by the VA 
examiner before the examination.

The results of the VA audiology 
examination should include the 
appropriate pure tone thresholds at 500 
to 4000 hertz, and Maryland CNC speech 
recognition scores should be reported.

For any diagnosed hearing impairment 
and/or tinnitus, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(at least a 50 percent chance) that such 
audiology impairments are related to 
acoustic trauma in service.  The examiner 
is requested to provide a rationale for 
any opinion expressed. If the examiner 
finds it impossible to provide any part 
of the requested opinion without resort 
to pure speculation, he or she should so 
indicate.

2.  Thereafter, the RO should 
readjudicate the appellant's claims. If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


